Earl Warren: Number 92, Mabel Black and T. Y. Wulff et al. versus Cutter Laboratories Corporation. We'll wait just a moment. Now, Mr. Forer, you may proceed.
Joseph Forer: Thank you. The Court please. The decision under review in this case is a decision by the Supreme Court of California which set aside by a split decision of four-to-three, an arbitration award. The award had been made by the board of arbitrators in favor of the union which is the petitioner here through two individual officers and against the Cutter Laboratories which is the respondent company. And this award directed the reinstatement of a discharged employee, Mrs. Doris Walker, with a limited amount of backpay. Under California law, the decisions by arbitrators are conclusive on the merits, both on findings of fact and determinations of law subject to certain very limited exceptions which I need not go into. Here, the California courts accepted the findings of the arbitrators but set aside the Supreme Court, set aside the award on the ground that enforcement of the award would be against public policy as expressed in both federal and state laws. And the reason why they said it was against public policy was because Mrs. Walker was, as the arbitrators found, a member of the Communist Party. The key facts which were found by the arbitrators were these. Cutter Laboratories manufactures and sells throughout the United States biological and pharmaceutical products. It has both military customers and civilian customers. During World War II, the company was under stringent security regulations and controlled by the military authority. And at that time, the Government had the right to require Cutter Laboratories to discharge any employee as a security risk, although, the right, in fact, never had to be exercised. Since the end of World War II, the company has been under no such controls, although, I'm sure the Court is aware that the Federal Government has a very expensive program of so-called industrial security. On October 10, 1946, Doris Walker got a job at Cutter Laboratories, she was hired by them. She was first a label clerk and then toward the end of her employment became a clerk typist in the purchasing department. Soon after she was hired, Mrs. Walker became active in the petitioning union and in its branch at Cutter Laboratories and held successively various positions in the union. By October of 1949, which is the date in which Mrs. Walker was discharged, she held two positions in the union. She was the union's chief shop steward at the Cutter plant and she was also president of the union local which included branches at plants other than Cutter. At this time in October of 1949, the union and the company had been engaged in wage negotiations and they had reached at the particular time, more or less of an in pass. These negotiations were being carried on under a wage reopener clause in an existing collective-bargaining agreement. On October 5th, 1949, Mrs. Walker met as a union representative along with several other union representatives, with some of the top officers of the company on the union matter. And in the course of that meeting, the executive vice president of the company expressed anger and irritation over conduct by the unions, specifically a broadcast, a radio broadcast by the union dealing with the wage negotiations at Cutter. That was October 5th, 1949. The very next day, October 6th, 1949, Mrs. Walker was called in to the office of the top personnel man and she was discharged. To quote from the arbitrators' award, this discharge “was the discharge of top union official and negotiator at a passionate climax in the middle of a stubbornly contested wage negotiation.” At the time of the discharge, the company read to Mrs. Walker, a prepared written statement to the effect that the reason they were discharging her was because she had made false representations on her application for employment which she had tooled out some three years before. Because the company was convinced as a result of an investigation that she was a member of the Communist Party and that the nature of Cutter's business required the company to take precautions against sabotage and subversion. That very same day, shortly after Mrs. Walker was discharged, the company called a meeting of the employees of the plant. And at this meeting, it read the discharge clause statement which it had read to Mrs. Walker who was the president of the union at this plant. At the same meeting, remarks were made by company officials, telling employees “get out of that left wing union” and saying “nothing but a left wing union would press for wage increases at this time.” In other words, and now I'm making my own comment rather than the arbitrators, the discharge was exploited that very same day to oppose the union's demand for a wage increase. As the arbitrators found during the entire period of her employment of some three years, Mrs. Walker's conduct and performance on the job had been consistently satisfactory to the company. And at no time had there been at the Cutter plant any strike or any interference with production for about political or revolutionary objective, such strike or activities, there had been -- had clearly been legitimate union activity. Mrs. Walker also, as the arbitrators found, has never been arrested or convicted of any crime. Mrs. Walker's discharge after exhaustion of the contractual grievance procedure went to arbitration under the collective-bargaining agreement between the union and the company which agreement provided for binding arbitration. The issue before the arbitrators was whether the discharge had violated two particular clauses of the collective-bargaining agreement.One clause prohibited the discharge of any employee except for just cause. And the arbitrators construe the -- a discharge for unjust cause to mean a discharge which was not based upon grounds reasonably related to the employee's competence, performance, and general suitability in the job. That was one issue and if the union went on that, Mrs. Walker had to be reinstated. An alternative and the second issue was under a second clause of the contract which was whether the discharge was based upon a motive by the company to interfere with union activity. The union charged violations of both clauses of this contract. At the arbitration hearing, the company took the position that it discharged Mrs. Walker for the two reasons that it had given Mrs. Walker when it discharged her, namely, that she had falsified her application form in various respects, that she was a Communist, and that the company was afraid of the possibilities of sabotage by a Communist employee. Mrs. Walker admitted and the arbitrators found that she had falsified her employment application with regard to her education, concealing her full educational background and substituting a fictitious work history for her actual work history and that she had done this because she felt that if the company knew that she was overeducated for the position, if it knew that she had had a certain work experience particularly representing labor unions, she didn't think she would be hired as a typist. I may say that actually there's no real issue here under the decision by the Supreme Court of California regarding the falsification of the employment application in any respect. The real question comes with regard to the claim of discharge because she was a Communist. At the arbitration hearing, the company introduced evidence which satisfied the arbitrators that Mrs. Walker was a Communist and that the company honestly believe that she was a Communist. Mrs. Walker, who was a witness at the hearing, refused to answer a whole series and string of questions propounded by the company's lawyer designed to establish that she was a Communist and very -- and they devoted an act of Communist, her refusal was on the grounds that these questions were an unwarranted invasion into her private beliefs. The arbitrators ruled that the questions were material but said they would not require the witness to answer, however, coupling that with the warning that if the witness did not answer, then, they, the arbitrators, withdraw all justifiable inferences from the refusal to answer the question.
Speaker: She claimed Fifth Amendment --
Joseph Forer: No, she just refused from the grounds that this was her private beliefs, it was not of the company's business, had nothing to do with the arbitration. Now, the arbitrators eventually concluded from the record, and we -- we will grant that this Court has to accept that conclusion whether right or wrong is of no consequences right for the purposes of this Court. The arbitrators eventually concluded from the record, both from the company's evidence and from the refusals to answer, that Mrs. Walker was a Communist. They therefore held that they had not deprived the company of any rights. The company has not been prejudiced by their refusal to direct Mrs. Walker to answer the questions as to whether she was a Communist, because they said that would just had been corroboration of what they found anyway, therefore, the company got what it wanted. Nevertheless, the arbitrators ruled in favor of the union and they held that Mrs. Walker had, in fact, been discharged without just cause and because of her participation as an officer, an important officer in union negotiation. Now going into the details, they rested these conclusions heavily on the timing of a discharge on the fact that the company had known for two years or more -- over two years before the discharge and from about six months after Mrs. Walker had hired. In other words, they had known her for two-and-a-half years. While Mrs. Walker was working for them, the company had known these facts in substance, namely, it had known that she had falsified her application and it had known that she was a Communist. And the arbitrators pointed out that the company had been indifferent to these facts until the critical union negotiations period, they found that the grounds actually given by the company was stale that they were not the true grounds, that the true grounds were to interfere with the union wage negotiation. When the company refused to abide by the award, the union went to Court in order to confirm the award under California procedure. The Superior Court of California confirmed the award, the intermediate appellate court affirmed. The Supreme Court of California reversed four-to-three holding, as I've already said, that enforcement of the award would be contrary to public policy because of these Communist business.
Speaker: What -- what authority does the -- the California courts have over an award?
Joseph Forer: Under the California statutes, awards arbitration, at least if by agreement it is meant to be binding, must be enforced by the California courts without reviews subject to very limited exceptions such as corruption on the part of the arbitrators or that they exceeded their authority. However, the Supreme Court of California has now also held and that is an obvious -- they must be accepted by this Court that the California courts have authority to refuse, to confirm an award if that would be against the public policy of the State.
Speaker: And you, you accept that?
Joseph Forer: Oh, yes. I -- I don't think that this Court can change the California procedure on award. At this point, the petitioner and the respondent come to a parting of the ways. We brief the case on one view, they brief it on a different view. As we understand the case, we say that the state court refused to confirm the award in favor of the union to reinstate Mrs. Walker on the ground that Mrs. Walker was a Communist and they said it is against public policy to allow a Communist to work in private industry, and we say that is clearly unconstitutional. The respondent doesn't dispute on legal argumentation but it says that that's not applicable to the facts. It says that what actually happened is that the board of arbitrators found and the Supreme Court of California interpreted the arbitration award as finding, not that Mrs. Walker was just a member of the Communist Party but that she was a member of the Communist Party, “with the full implications of dedication to sabotage, force, violence and the like which party membership is believe to entail.” The quote is taken from the arbitration award which is quoted by the Supreme Court's opinion. Now, this language concerning --
Felix Frankfurter: What is quoted from what? The quotation --
Joseph Forer: Membership in the Communist Party with the full implications of dedication to sabotage, force, violence, and the like which party membership is believed to entail. They said that the --
Felix Frankfurter: Where does it come from, Mr. Forer?
Joseph Forer: I say originally the quote is from the arbitrators' report and then the Supreme Court of California referred to it. What they say, is that the arbitrators found that she was found that she was a member with the full implications of dedications to sabotage, which Communist Party membership is believe to entail. Now, this language is regarding full implications, seems to me to be something less than clear. But the respondent's argument is that what the arbitrators found and what the Supreme Court of California said they found was that Mrs. Walker was personally dedicated or devoted to sabotage in violence as a person. And they say, maybe it's unconstitutional to -- to exclude from private employment a person just because she's a Communist, but it isn't unconstitutional to exclude a Communist who has been found to be and is personally dedicated to sabotage and violence.
Felix Frankfurter: Well, now was the latter -- it was the latter ground on which the Supreme Court of California went for the moment I'm not -- I'm not breaking the question --
Joseph Forer: I know.
Felix Frankfurter: -- whether they were justified in going on that ground --
Joseph Forer: I --
Felix Frankfurter: -- and that's the professed ground of the California decision.
Joseph Forer: I am coming to that because that's the question. I've got to go into that. I -- if you will bear with me --
Felix Frankfurter: You can't -- you can't tell (Voice Overlap) --
Joseph Forer: I -- my view is no, their view is yes, and it's a little obscure. And if you will bear with me, I will be coming to it in a minute. The --
Felix Frankfurter: In other words, there's a conflict between you and the respondent --
Joseph Forer: On what --
Felix Frankfurter: -- on what it is that the California court really decided.
Joseph Forer: That's right.
Felix Frankfurter: Now, assume that they've decided -- but you also going to tell us, what your view is, assume they decided or it could fairly be construed if decided --
Joseph Forer: Yes.
Felix Frankfurter: -- what respondent did --
Joseph Forer: Yes.
Felix Frankfurter: -- if that is -- if that was the view -- you still reject that as it is?
Joseph Forer: Yes.
Felix Frankfurter: So, from your point of you, it doesn't matter what they decide --
Joseph Forer: Well, it matters --
Felix Frankfurter: In this case, I mean?
Joseph Forer: Well, it matters. It gives me a much easier case, a much different case to argue, matters in that respect that makes it easier case for Your Honors to decide. And I think it is important that in deciding this case that we make plain just what is being decided, and that's exactly what I would like to get to now. In other words, their position is that Mrs. Walker was found to be a sabotage addict. Like they had narcotics addicts, they say she was a sabotage addict. This rest on a single passage in the arbitrators' report, it's the first two paragraphs at -- at the top of page 29 of the record. And this thus refer -- that the first two paragraphs on that page -- and this thus refer to membership in a Communist Party with the full implications and dedication to sabotage, force, violence and the like which party membership is believe to entail. And then, they -- they point at the second paragraph it says that the company honestly believe all these things and the accuracy of those beliefs is established in the record as follows. So, they say, "Well, that is a finding," that it not only believe that membership -- that membership in the Communist Party had full implications of dedications to sabotage, but it plead that that belief -- but that -- the finding to that belief was accurate. I must say that -- that if you try to read those two key paragraphs literally, all you get is sheer gibberish because you can't see how the accuracy of a belief about the nature of party membership has anything to do with the thing which immediately follows it which deals with omissions and falsification on the application for employment, nor can you see that the accuracy of a belief is proven by the last clause of that paragraph that the belief is presently understood by other people. The fact that a lot of people share a belief doesn't mean obviously that the belief is accurate, otherwise, the world would never have changed from flat to round. Now, the only sensible interpretation of the passage is that the Board did find that Doris Walker was, in fact, a Communist and that it found that the company honestly believe that she was a Communist and that it found that the company honestly believe than what is a prevalent view that a Communist is a person who is dedicated to sabotage force and violence. You just can't read that particularly in the context of the report as a whole as anything so preposterous as a finding that Doris Walker was a sabotage addict.
Felix Frankfurter: When you say Communist, you mean member of the Communist Party --
Joseph Forer: Member of the Communist Party --
Felix Frankfurter: -- and not through a sense.
Joseph Forer: No. I mean it as a member of the Communist Party. Although, as Your Honor maybe aware, a member of the Communist Party also has a very loose meaning.
Felix Frankfurter: I -- I'm not drawing any implication --
Joseph Forer: All right.
Felix Frankfurter: -- from the latter but I --
Joseph Forer: Yes, I mean member of the Communist Party. As I say, the notion that an arbitration board would find that somebody is a sabotage addict it's strange on the face of it. This Board wasn't conducting a lunacy inquisition, it was conducting an ordinary arbitration. Now, the true meaning of the passage, is what I say it means, becomes crystal clear when you look at the report as a whole because you note that the report, although it compiles the evidence very exhaustively including all the evidence of Mrs. Walker's claimed Communist Party membership, recites no evidence having to do with sabotage or force or violence either by Mrs. Walker, by the Communist Party, by any Communist or by anybody else. And to us, as it recite any predilection or any evidence showing a predilection on Mrs. Walker's part for such activity. Furthermore, the questions asked by Mrs. Walker of the company and which she refused to answer and from which the arbitrators said they might draw inferences, those questions had no reference to sabotage or what. Now, let me come to the -- so -- well, let me put it this way. Their view is a -- a abates point which makes no sense in reading the arbitration award and I must say that even -- that you can't really tell what the full implications mean anyway. Now, let me turn to the decision of the Supreme Court of California. They say, "Well, the Supreme Court of California agreed with their view that the board of arbitrators found that Mrs. Walker personally was a sabotage addict." Now, in the majority opinion, the Court on one occasion paraphrasing respondent's argument thus refer to the arbitrators award as directing reinstatement of a member of the Communist Party "who is dedicated to that parties program of sabotage, force, violence and the like." At another passage, the California court says that the board of arbitrators found that the activity engaged in by Mrs. Walker was "membership in the Communist Party with the full implications of dedication to sabotage force, violence and the like which party membership is believe to entail." So far, it sounds like they have a point. But it is also clear from the opinion, reading the opinion as a whole and reading other passages that to the California Supreme Court, the conclusion that a person is dedicated to sabotage in violence is the automatic and inevitable conclusion from a statement that the person is a Communist at least to these -- has physical consciousness. Its theory was, for example, and this appeared from the opinion, that a person who says that he is carrying on the program of the Communist Party and the -- the company introduced a letter in which Doris Walker was purporting to say that it -- it -- she was faithful to the program or principle of the Communist Party. Its theory was that anybody who says he's faithful or carries on the program of principles of the Communist Party automatically, thereby, acknowledging being a criminal conspirator and a saboteur. It's making no allowance for the fact that the view of the person making the statement of what our Communist principles doesn't necessarily coincide with the understanding of the majority, the four justices of the Supreme Court of California of what a -- of what are Communist principles. Again, the California court uses Communist Party member indistinguishably with a -- a person who is dedicated to sabotage. For example at one point in referring to the finding by the arbitrators, the California court said that the Board's finding was that the company "honestly and correctly believe Mrs. Walker to be a knowing and deliberately acting Communist." And another point it said, "Every Communist Party member is a clear and present danger," and at another point it said, "Acts of sabotage are reasonably to be expected from any and every Communist." In short, the California court majority considered that Doris Walker was and was found to be dedicated to sabotage and violence, merely, because it thought that she was and was found to be a Communist in possession of her consciousness. The Court establishes the law in California. The proposition that all Communist are ipso facto without the need for proof, personally dedicated to sabotage and violence unless they are not in a coma. Its view was that the -- an addiction to sabotage was the inevitable conclusion from the finding that Mrs. Walker was a Communist. Now --
Speaker: What -- what gave this lady the right to be reemployed?
Joseph Forer: The -- the thing that gave Doris Walker the right --
Speaker: (Inaudible)
Joseph Forer: -- to be reemployed was the provision in the contract, plus the law of the State of California that arbitration to enforce a contract is binding, and that -- in other words, you can contract in California to have a binding arbitration which she had a contractual right for reinstatement.
Speaker: That -- that contractual right to the labor agreement that (Voice Overlap) --
Joseph Forer: Yes. Well, actually, of course, the -- the plaintiff was the union. The union had the contractual right to have her reinstated.
Speaker: And -- and she was employed under that contract?
Joseph Forer: Yes.
Speaker: And she was discharged for labor union activities?
Joseph Forer: She was discharged for labor union activities. Yes, sir.
Speaker: Now, the California court didn't agree with you on that Supreme Court, didn't it?
Joseph Forer: The California court said that whether she was discharged for union activities or not, she couldn't be reinstated because it is against public policy for Communist to hold jobs in -- in a private plant. That's what the California --
Speaker: Well, I'm -- I'm looking at the --
Joseph Forer: Wait. I just want to add one other thing. In addition to that it said, that it is impossible for Communist to engage in union activities because even when they are engaging in union activities, they are still Communist. Now, I think it --
Speaker: Well, what did they -- what did they mean in that part of the opinion when they said, "Her activities therefore, upon any reasonable view of evidence, the findings of the fact were not union activities but were Communist Party activities."
Joseph Forer: I don't know what they mean except they -- they took the view that it is impossible for a Communist to be -- to engage in union activities because when the Communist engages in union activities, the Communist is doing so to forward communism. That's what their view seems to be. I may say there was no evidence on that support, that -- that again they say that's inevitable. A Communist can't engage in union activity. That --
Speaker: Well, I -- I --
Joseph Forer: That's what they said.
Stanley Reed: Yes. I was wondering that it -- perhaps the contract that the union had with Cutter --
Speaker: Yes.
Stanley Reed: -- provided for reinstatement only when they had been discharged from union activities?
Speaker: No. The contract provided as I've said at the beginning, Mr. Justice Reed, there were two clauses that the discharge violated. One, was discharge of any employee without just cause. And that had nothing to do with or without union activities. And Doris Walker was found by the arbitrators to be discharge without just cause and that the reason action given was a fake. And then in addition to that, it was found that she was also fired in violation of the contractual prohibition against firing to interfere union activities.
Stanley Reed: Now, the Supreme Court overturned that?
Speaker: Yes. They overturned it on the grounds that --
Stanley Reed: They said she was discharged at least one of the grounds of the discharge was this false representation that she'd made?
Speaker: Well, no. The -- the company said that the false representation was one of the grounds for discharge. The arbitrators found that that was not a true ground and had been waived and that finding was not, in anyway, overturned by the Supreme Court of California. May I -- let's say I think that false representation just added the case. Let me go back. The reasoning by the Supreme Court of California that every Communist who was not in a coma is a -- a sabotage addict makes the question, the one which we see it and not the one which the respondent says is the case. In other words, the award was denied confirmation on the theory that Doris Walker is a Communist by California law, all Communist are conclusively presumed to be personally addicted to sabotage and violence and this -- and not on the grounds that there was evidence and the arbitrators found that aside from this legal presumption of the nature of Communist that Doris Walker was a sabotage risk. But even if the California court held and now I'm coming to the second question that Mr. Justice Frankfurter presented. But even if the California court held that the arbitrators found that Mrs. Walker was personally addicted to sabotage, that folding is not binding on this Court. And even if the arbitrators so held, that holding is not binding on this Court. Although, as I say, the only sensible interpretation of the finding is that wasn't so found and the only sensible interpretation of the opinion is that that wasn't so held. But going under a theory, the findings and construction in that respect would not be binding on this Court because the question of constitutional right, a question of the invasion of Doris Walker's constitutional right is here involved. And if the Court examines the evidence before the arbitrators, all of which is printed in the record, it is impossible to find any evidence that Doris Walker was personally addicted to force and violence or sabotage or any evidence that anybody else was or believe in. And the same thing is true as I said earlier that none of the question asked of her related to the subject. The basic question which this case raises then is this. May the State announce and implement a public policy that Communist should not be employed in private industry. In this particular case, the public policy was implemented by refusing to confirm an arbitration award which under California law would have been confirmed and thus enforce for any non-Communist. But if the principle of this particular implementation is sound, it necessarily follows that the same public policy that Communist are not allowed to work could be implemented further as for example by state legislation making it a crime for Communist to work in private industry or for Communist to be hired by private industry. This public policy that Communists are unemployable was applied in this case, even though the particular immediate victim did not had a sensitive job but was just a typist in the purchasing department. It was applied even though the employer was not a defense claim, now, it's true that the company's products and operations are susceptible to sabotage but what plant is not. This public policy was applied even though its immediate victim was never convicted of any crime and without any evidence that she personally, actually engaged in or advocated sabotage or violence. It was applied even though the victim never had a trial by jury or any other kind of a judicial trial and even though the employer as the arbitrators found were willing to retain it though she was a Communist but they fired her because she was a union official. Now, I say that due process and equal protection prohibits to state from applying the policy that Communist are not allowed to work in private industry, particularly on the completely undiscriminating basis that was applied here. Moreover, I say the manner in which this policy was applied in this case that is where the edict that Doris Walker is an unemployable person was issued without evidence and without a judicial trial, that violates procedural due process. The right of Doris Walker to work in private industry which means her ability to eat is an essential right vital to the preservation of life itself.
Felix Frankfurter: Was this lady a lawyer?
Speaker: Yes. She was a lawyer. She left -- let me go to that as I say --
Felix Frankfurter: I just -- I just want to (Voice Overlap) --
Speaker: Alright. The lady was a lawyer. She wanted to be a labor lawyer. She got frustrated because she couldn't find work as a labor lawyer, she decided to become an ordinary worker, and she did. Under the Equal Protection Clause, the State cannot deny Doris Walker the right to be employed, while other people enjoy the right to be employed, without some strong compelling rational basis for classifying Doris Walker as an -- as unemployable. And it can't deprive her of access to judicial remedies which are available for litigants generally and they can't deprive her of the benefits of union representation, all of which is been done here, merely because she is a Communist. Anymore than as this Court held last Monday, the State of Illinois could deny access to an appellate court to people merely because they were invisible. Now, under the Due Process Clause, the State may not deprive Doris Walker of this essential right to earn a living, to obtain the benefits of union representation unless there is a compelling rational basis for the deprivation relating to her, not to the Communist Party but relating to her, and unless a fair procedure was employed to achieve that deprivation. There is and can be no such basis here. The California court is ruled that there is conclusive presumption that Doris Walker is unemployable and unfit for union representation, because being a Communist, she is necessarily personally addicted to sabotage. Let me quote one passage from the opinion at page -- the record at 488, "That acts of sabotage by Communist are reasonably to be expected. At anytime such acts maybe directed by the party leader is not open to question." Doris Walker couldn't question that if she were a Communist, she was necessarily addicted to sabotage. This presumption was erected without any evidence to support it as to Doris Walker personally or for that matter as anybody else, and it was applied without a judicial trial for Doris Walker. Doris Walker has been caught in a mass adjudication of group criminality. This is not and cannot be due process, substantive, or procedure. This Court has repeatedly held that evidentiary presumptions violate due process if they had no rational basis in common experience and if they are not subject for rebuttal by evidence. Here, the presumption was made without evidence and it's not subject to rebuttal but is conclusive on Doris Walker, and on anybody else who happens to be or is believed to be a Communist. And that basis furthermore has no rational -- that finding, that presumption has no rational basis and it has no basis in common experience. It is not rational and it does not accord with common experience, to hold that all Communist in California or anywhere else corresponds to the stereotype of a Communist which has been erected by the enemies of Communist. It is not rational and there is no experience basis from which to conclude that every Communist in California or anywhere else, every Communist is addicted to sabotage and violence. As matter of fact, it is not rational to conclude on the basis of experience that most Communist or many Communist are so addicted. The Supreme Court of California didn't cite any instances of sabotage inside of California or anything else to prove that Communist commits sabotage, and therefore Doris Walker is prone to sabotage. All it cited were animate versions against communism in legislation and various opinions. If all Communist in capitalistic countries are saboteurs, it is impossible to explain how a factory remain standing in such countries as Italy and France. This country was -- this Court was met with an argument in Stack against Boyle, that all Communist or points of the Communist Party which is a criminal conspiracy and that they're so likely to flee justice if the party leader tells them to flee that when they're arrested under the Smith Act they have to be put on prohibitive bail. The Court in an opinion by Chief Justice Vinson repudiated that argument and had held that Communist like everybody else under our Constitution are presumed to be innocent until proven guilty, and that they must be personally and individually judged. What has happened here is that Doris Walker has been attainted on the basis of a policy that makes absolutely no sense at all in any respect. Communist are people, people different. If people are going to live together, there has to be somewhere, some limit. On the precautions, it can be taken to exclude people from society on the grounds that someday, some place, somehow, they may do something bad like throwing a bomb. Otherwise, you just have this terrible injustice and all of association gets disrupted. You can't in California permit the -- a crowd to go to the Rose Bowl game without giving everybody a bombing test because somebody might throw a bomb. On this record, there is no -- and on any record on any theory, there is no rational basis for this discrimination against Doris Walker, and therefore, it is a violation of due process. This violation is particularly acute here because it occurs in an area of First Amendment right. On this record, Doris Walker has been declared unemployable solely because of her unpopular political beliefs and associations though she has never committed a crime without a judicial trial. In the Schneiderman case, in -- however, some members of the Court may disagree with the final holding of the Schneiderman case but one thing is indisputable. In the Schneiderman case, both the majority and the minority recognized that it was possible that the leading Communist in California, Mr. Schneiderman, the Secretary of the California -- of the party in California, it was possible that he -- the leading Communist in California could be attach to the Constitution and could be well dispose to the peace and well-being of the United States. And that it was possible that no matter what official Communist Party doctrine might be that this leading official didn't necessarily advocate doctrines of force and violence. The California court says that isn't possible. It says it is impossible for any Communist unless he is completely unconscious not to be a saboteur and a traitor and it made this decision not on the basis of evidence introduced in a trial but on the basis of a political climate, ex parte and on aversions against communism and it's perfectly clear on the basis of a personal and political prejudices of the four judges who constituted the majority. When this Court upheld Section 9 (h) of the Taft-Hartley Act in (Inaudible) It recognized that the non-Communist affidavit provision reached the brink of unconstitutionality under the First Amendment, but it sustained 9 (h) on the grounds that it didn't do very much to Communist or to their first amendment rights. It said it only touch a handful of Communist that it didn't deter a party membership as such, that the only persons affected were people -- were Communists who were in a position of power over the nations economy. All these reservations have been swept aside in California which now holds that any Communist cannot hold any position in private industry no matter how meaningful. The rationality of this public policy erected by the Supreme Court of California is underscored by the source from which it derived that policy. It relied on chiefly on various states in federal legislation. Among the state legislation relied on was the California criminal syndicalism law. But this statute is not in effect, it violates the Supremacy Clause as it clearly appears form this Court's decision recently in the Steve Nelson case. So we have case of public policy derived in part from superseded legislation which violates the Supremacy Clause. Among the federal legislation relied on is the Smith Act, and the Smith Act doesn't say anything about Communist or communism. It is after for -- only the persons who are convicted at the trial by jury, after having a presumption of innocence apply of personally advocating violent overthrow of the Government, personally conspiring, so to advocate or belonging to an organization knowing that it advocates violent overthrow. From this legislation itself on the edge of unconstitutionality, it was irrational for the California court to distill the proposition that Communist can be punish without trial, without evidence, without the presumption of innocence, without regard to personal innocence and despite a lack of guilty now. The California court had solved one of the Smith Act problems. There's been a problem under the Smith Act of whether -- of whether Communist can get fair trial. It solved the problem, it says don't give him any trial at all. This whole thing is so irrational that -- that it -- it reaches a -- a level which is obnoxious. If all Communist are alike -- if all Communist made anytime a drop of bomb, I suppose it would be reasonable if Mr. Sean O'Casey who was a Communist in a capitalist country and Picasso who is a Communist in a capitalist country, I suppose it would be reasonable to lock them up because they might go to a theater, they might go to an art gallery, they might throw a bomb, they therefore dangerous. I say that no such thing can stand. This whole thing is a clear violation of due process and equal protection. Let me now turn to my second point, and that is that this public policy which has been applied by the Supreme Court of California and which was invented by it cannot stand because it violates federal policy and federal enactments. And the first of these is the federal policy created by the National Labor Relations Act, the Taft-Hartley Act in the interest of protecting interstate commerce. The decision below holds that Communists are not entitled to the protection of union representation or the protection of a collective-bargaining contract, because if a union can't make a contract which protects your employment rights or protects your salary, it's perfectly obvious that they can't represent you in any effectual meaning. But the National Labor Relations Act sets forth its policy very clearly and it says that all employees in interstate commerce should be allowed to be and must be allowed to be represented by labor unions and must be allowed the privilege of collective-bargaining through unions of their own choosing. Furthermore, the policy of the Act, as expressed in Section 83, is that labor unions should be protected against discriminatory discharges because of union activity. Now, those policies of the Act which are federal law apply whether the person, the employee involved is a Communist or not. The Act doesn't say that only non-Communist can bargain to labor unions and only non-Communist can join a labor union. Now, its true that in Section 9 (h), the Congress showed that they didn't want Communist to be officers of unions, but they never went so far as to provide that Communist can't be represented by union. The amicus brief and I should make this point of the National Association of Manufactures which has been filed in this case. The N. A. M. filed a brief on the laboratory side and the American Civil Liberties Union filed an amicus brief on our side. The amicus brief to the N. A. M. suggest that if there is a conflict between the decision below and the National Labor Relations Act, then, it says -- I'll resume after lunch.
Earl Warren: We'll recess now.